Case: 17-60054      Document: 00514208985         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-60054                                  FILED
                                  Summary Calendar                         October 24, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRAYTONIA LATROY BADGER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:16-CR-14-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Craytonia Latroy Badger pleaded guilty to one count of possession of
fifteen or more counterfeit or unauthorized access devices, based on the
discovery of social security numbers and other identifying information in his
personal space while he was incarcerated in Mississippi.                  After denying
Badger’s motion to withdraw his guilty plea, the district court calculated his
sentencing guidelines range based on a loss amount that included $507,791 in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60054    Document: 00514208985       Page: 2   Date Filed: 10/24/2017


                                   No. 17-60054

fraudulent tax returns filed using the identifying information in his possession.
The district court sentenced Badger to 63 months of imprisonment, running
consecutively to an undischarged Arkansas sentence of imprisonment. Badger
now appeals, challenging the denial of the motion to withdraw his guilty plea,
the loss calculation, and the consecutive nature of the sentence. Finding no
error, we affirm.
      First, Badger fails to show that the district court abused its discretion by
denying his motion to withdraw his guilty plea. See United States v. Carr, 740
F.2d 339, 344 (5th Cir. 1984). The pertinent Carr factors, including the district
court’s factual finding that Badger’s testimony was not credible, support the
denial of the motion. See United States v. Brewster, 137 F.3d 853, 858 (5th Cir.
1998); Carr, 740 F.2d at 343-44.
      Second, Badger fails to show that the district court clearly erred in its
loss calculation. See United States v. Morrison, 713 F.3d 271, 279 (5th Cir.
2013). The amount calculated by the district court is plausible in light of the
record as a whole, which included the testimony of the case agent who
investigated the fraud and possessed sufficient indicia of reliability.        See
United States v. Hearns, 845 F.3d 641, 649 (5th Cir.), cert. denied 137 S. Ct.
2143 (2017); U.S.S.G. § 6A1.3(a).
      Third, Badger fails to demonstrate procedural or substantive error with
respect to the consecutive sentence. See United States v. Setser, 607 F.3d 128,
130 (5th Cir. 2010); United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir. 2009). The district court’s explanation of the consecutive sentence
was procedurally adequate. See Mondragon-Santiago, 564 F.3d at 360; see also
United States v. Everist, 368 F.3d 517, 520-21 (5th Cir. 2004). The record does
not support Badger’s contention that the district court imposed a substantively
unreasonable consecutive sentence based on a misconception regarding his



                                        2
    Case: 17-60054    Document: 00514208985     Page: 3   Date Filed: 10/24/2017


                                 No. 17-60054

undischarged Arkansas sentence or that the district court otherwise abused its
discretion. See Setser, 607 F.3d at 130.
      AFFIRMED.




                                       3